          Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 1 of 15




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
V&A COLLECTION, LLC,

                                   Plaintiffs,                        Docket No. 20-cv-01797 (KPF)
        -against-

GUZZINI PROPERTIES, LTD.,

                                    Defendant.
-----------------------------------------------------------------x




             Reply Memorandum of Law in Further Support of Motion to Dismiss




                                                                     MAZZOLA LINDSTROM LLP
                                                                     Wendy J. Lindstrom
                                                                     Attorneys for defendant
                                                                     1350 Avenue of the Americas, 2nd Floor
                                                                     New York, New York 10019
                                                                     D: 646.813.4345
                                                                     M: 516.680.2889
                                                                     wendy@mazzolalindstrom.com


Of Counsel:
   Richard E. Lerner
   Nina T. Edelman
   Laura D. Castner
        Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 2 of 15




                                Table of Contents

Table of Authorities…………………………………………………………………………....ii, iii


Preliminary Statement………………………………………………………………......................1


Argument:


  Point I:    V&A Has Failed to Make a Prima Facie Jurisdictional
              Showing Under CPLR § 302…………………………………………………...…4


                A. V&A Cannot Establish Jurisdiction Under § 302(a)(1)…………………...4


                B. V&A Cannot Establish Jurisdiction Under § 302(a)(3)…………………...5


                C. V&A Cannot Establish Guzzini’s Consent to Jurisdiction
                   in New York based on the Stingel Action…………..…………………….6


  Point II:   V&A Fails to State a Cause of Action for Conversion…………………………...8


Conclusion…………………………………………………………………………………...….11




                                        i
        Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 3 of 15




                               Table of Authorities


Cases

House of Diamonds v. Borgioni, LLC,
  737 F.Supp.2d 162 (S.D.N.Y. 2010)…………………………………………………………..3

Jonas v. Estate of Leven,
   116 F.Supp.3d 314 (S.D.N.Y. 2015)………………………………………………………..4, 5

Sunward Elecs. Inc. v. McDonald,
   362 F.3d 17 (2d Cir. 2004)……………………………………………………………………..5

Phoenix Ancient Art v. J. Paul Getty Trust,
  2018 U.S. Dist. LEXIS 53270 (S.D.N.Y. Mar. 29, 2018, No. 17 Civ. 241)…………………...6

Walden v. Fiore,
  571 U.S. 277, 134 S.Ct. 1115 (2014)…………………………………………………………..6

Overstock.com, Inc. v. New York State Dept. of Tax. & Fin.,
  20 N.Y.3d 586, 965 N.Y.S.2d 61 (2013)…………………………………………………...….6

Soma Medical Int’l v. Standard Chartered Bank,
  196 F.3d 1292 (10th Cir. 1999)………………………………………………………………..6

United States v. Swiss American Bank,
  274 F.3d 610 (1st Cir. 2001)…………………………………………………………………...6

Abbacor, Inc. v. Miller,
  2001 U.S. Dist. LEXIS 13385 (S.D.N.Y. 2001)…………………………………………….6, 7

Neuralstem, Inc. v. StemCells, Inc.,
  573 F.Supp.2d 888 (D. Md. 2008)……………………………………………………………..7

Spaceco Business Solutions v. Mass Engineered Design, Inc.,
   942 F.Supp.2d 1148 (D. Co. 2013)…………………………………………………………….7

Colavito v. New York Organ Donor Network,
  8 N.Y.3d 43, 860 N.E.2d 713 (2006)…………………………………………………………..9

Siegel v. Siegel,
   98 A.D. 3d 426, 949 N.Y.S.2d 662 (1st Dep’t 2012)………………………………………….9

Jackie's Enters. v. Belleville,
   165 A.D.3d 1567, 87 N.Y.S.3d 124 (3d Dep’t 2018)………………………………………….9


                                        ii
           Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 4 of 15




Heinaman v. George W. Haxton & Son,
  242 A.D. 62, 272 N.Y.S. 598 (4th Dep’t 1934)………………………………………………..9

Angiolillo v. Christie’s,
  64 Misc. 3d 500 (Sup. Ct. N.Y. Co. 2019)………………………………………………...…10

Guiffrida v. Storico,
  60 A.D.3d 1286, 876 N.Y.S.2d 793 (4th Dep’t 2009)………………………………………..10

O’Brien v. Ginter,
  296 A.D.2d 387, 744 N.Y.S.2d 511 (2002)………………………………………..…………10




Statutes

CPLR § 302……………………………………………………………………………………..4, 5




                                         iii
         Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 5 of 15




                                     Preliminary Statement
       Claiming a 50% interest in an artwork by Wade Guyton that at all relevant times has been

located in Switzerland and is now owned by non-party Lanark Services, plaintiff V&A Collection

Ltd. asserts conversion of the Guyton by BVI entity Guzzini Properties. It seeks to force Guzzini

to litigate here because Guzzini (a) brought an in rem action in New York, where another painting,

the Stingel, is located to enforce its ownership of that work, (b) acquired the Guyton and the

Stingel under a June 2017 contract with disgraced British broker Inigo Philbrick, and (c) was

owned by wealthy Britons whom V&A says can afford to litigate in the United States. These are

insufficient grounds to establish personal jurisdiction over Guzzini.

       Guzzini’s in rem action to recover the Stingel in a New York state court does not establish

its consent to jurisdiction in New York as to V&A’s in personam claim against it. And though

V&A acknowledges this Court lacks general jurisdiction over Guzzini, its opposition papers do

not directly address long-arm jurisdiction over Guzzini under CPLR § 302. To the extent V&A’s

cited authorities address § 302, they focus on subsection (a)(1), which allows jurisdiction over a

non-domiciliary who “transacts any business within the state or contracts anywhere to supply

goods or services in the state” where such acts give rise to the cause of action sued upon. But

V&A’s conversion claim against Guzzini is governed by § 302(a)(3), allowing jurisdiction over a

non-domiciliary who commits a tortious act outside New York, causing injury within the state.

       The distorted and misrepresented “facts,” which V&A presents to support its bid to force

Guzzini to litigate regarding the Guyton in New York, do not support specific jurisdiction under

either subsection: Guzzini has no contractual or other relationship with V&A, in New York or

anywhere else; it has not purposefully availed itself of doing business in New York; the Guyton is

not in New York; and Guzzini did not direct any conduct regarding the Guyton towards V&A in

New York, commit any tortious acts regarding the Guyton outside New York, or cause injury to

                                                 1
            Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 6 of 15




V&A in New York. Further, V&A’s conversion claim fails because even assuming V&A had

some financial stake in the Guyton, it never had a superior right to take possession of the painting;

and its real dispute is with the entity and broker with which it made an investment – not Guzzini.

For all these reasons, this action must be dismissed.1

               V&A Misrepresents the Facts in an Effort to Establish Jurisdiction
        V&A’s numerous misstatements and misrepresentations of fact appear aimed at creating

doubt as to Guzzini’s (and its counsel’s) credibility and culpability regarding Guzzini’s ownership

of the Guyton, and dealings with Mr. Philbrick. But V&A’s assertions, even if true (they are not),

do not establish that Guzzini committed a tortious act outside New York that caused injury within

the state, or waived its way into New York’s jurisdiction. Among other things:

        •        V&A claims it bought the Guyton Flaming “U” at issue in 2013, but omits that its

invoice was issued to Philbrick in London. Opp. pp. 1,4; Lindstrom Decl. Ex. C.2

        •        V&A claims it learned in October 2019 that Guzzini had the Guyton, but omits

that the painting has at all relevant times been in Switzerland. Opp. p. 1; Lindstrom Decl. Ex. E.

        •        V&A argues that Guzzini’s June 2017 purchase agreement for the Guyton, and an

inoperative and thus irrelevant August 2018 extension thereof, show the transaction was really a

loan. But the agreement contains none of the hallmarks of a finance agreement (interest rate,

pay-off terms, default terms, securitization, etc.). Instead, the agreement refers to Inigo Philbrick

Limited and Guzzini as “Seller” and “Buyer”; sets a $6,000,000 “Purchase Price”; and

provides that legal and beneficial title pass upon payment. One line in a separate letter – which

never became operative as Philbrick never made the condition precedent payments – states,



1
  Due to page limitations, Guzzini will address V&A’s arguments regarding forum non conveniens and equity
jurisdiction at oral argument.
2
  Ms. Lindstrom’s moving declaration is cited as “Lindstrom Decl.” V&A’s counsel’s opposing declaration is cited
as “Grossmman Decl.”

                                                        2
            Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 7 of 15




“This letter is a Finance Document,” but the term is not defined; and the later inoperative letter

does not so characterize the purchase agreement, which it identifies as “Sale and purchase

agreement Stingel, Guyton, Wool (the ‘Agreement’).” Opp. p. 5; Grossman Decl. Ex. 3.

        •       V&A claims Guzzini’s counsel defrauded the New York state court when he

advised at the February 19, 2020 hearing in the Stingel case that Guzzini no longer had

possession of the Guyton. Opp. pp. 1-2. But Guzzini’s counsel had already so informed counsel

for non-party V&A at the time of the hearing; and the state court’s focus was on whether V&A

could properly bring a claim against Guzzini regarding the Guyton, in the Stingel in-rem action.

Subsequently, (a) Guzzini identified the entity that actually owns the Guyton; and (b) one of the

new owner’s directors volunteered to not sell or otherwise transfer the work pending the

determination of this action. There is no assertion or evidence that the transfer was fraudulent

under Swiss, English, British Virgin Islands, or New York law.

        •       V&A claims Guzzini knew that transfer of the Guyton in Switzerland would have

consequences in New York because V&A is a New York entity, but fails to allege facts or make

any showing that Guzzini knew before the transfer that V&A was a New York entity and that the

V&A entity (versus one of its principals) was even asserting a claim to the work.3

        •       V&A claims Guzzini invoked the New York state court’s jurisdiction to

adjudicate its rights as to three separate works. Opp. p. 2. But Guzzini only brought suit in state

court on the Stingel, based on the Stingel’s physical presence in New York.

        •       V&A claims New York’s long-arm-statute has nothing whatsoever to do with this

case. Opp. p. 3. But V&A insisted on discovery on the issue of specific jurisdiction (which it

presumably would not need if Guzzini had consented to jurisdiction). Lindstrom Decl. Ex. E.


3
 House of Diamonds v. Borgioni, LLC, 737 F.Supp.2d 162 (S.D.N.Y. 2010), cited in the Opposition, belies V&A’s
arguments and supports dismissal.

                                                      3
           Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 8 of 15




         V&A’s misstated and unsupported “facts” do not establish that Guzzini is subject to

specific jurisdiction. Further, V&A cannot meet this burden because it has not, and cannot,

present facts showing that Guzzini committed a tortious act aimed at a New York resident when

it bought the Guyton from Inigo Philbrick Ltd. in London in June 2017, and, in any event, no

such allegedly tortious act caused injury in New York.4

                                                    Argument
Point I:             V&A Has Failed to Make a Prima Facie Jurisdictional
                     Showing Under CPLR § 302
         In diversity cases, the court looks to the law of the state it sits in to determine if it has

personal jurisdiction over a foreign defendant. Jonas v. Estate of Leven, 116 F.Supp.3d 314, 323

(S.D.N.Y. 2015). V&A has acknowledged this Court lacks general jurisdiction over Guzzini, and

that it must look to New York’s long-arm statute, § 302, to establish specific jurisdiction.

Rather than address § 302 directly, V&A contends that by bringing an in rem action in New York

Supreme Court to enforce its right to the Stingel, Guzzini has consented to this Court’s

jurisdiction in this separate tort action regarding the Guyton. The reason is plain: V&A cannot

satisfy its burden to establish specific jurisdiction under § 302. But the cases V&A cites to

support its waiver argument are not controlling, and are distinguishable.

         A. V&A Cannot Establish Jurisdiction Under § 302(a)(1)
         The fact-based inquiry under § 302(a)(1), regarding a non-domiciliary who “transacts any

business within the state or contracts anywhere to supply goods or services in the state,” requires

a finding that the defendant’s actions were purposeful and established a substantial relationship

between the transaction and the claim asserted. Jonas v. Estate of Leven, 116 F.Supp.3d at 325.



4
  V&A opposes Guzzini’s argument that New York is not the proper forum for its claim on the grounds that Guzzini
did not submit affidavits on this subject, and that Guzzini’s principals are wealthy. Guzzini respectfully refers the
Court to the authorities cited in its moving brief, and notes again that the purchase agreement by which it acquired
the Guyton provides for resolution of disputes in England, under English law.

                                                          4
         Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 9 of 15




The quality of the defendant’s New York contacts is the primary consideration in determining if

there were purposeful activities sufficient to establish jurisdiction under § 302(a)(1); some

evidence of intentional ongoing activity in commerce, not just limited contacts, is required.

Jonas, 116 F.Supp.3d at 325, 327; see Sunward Elecs. Inc. v. McDonald, 362 F.3d 17, 22 (2d

Cir. 2004) (discussing four factors guiding the § 302(a)(1) inquiry). The key inquiry is whether

the defendant performed purposeful acts in New York in relation to the contract sued upon.

Jonas, 116 F.Supp.3d at 325, citing cases.

       While V&A repeatedly invokes the purchase agreement by which Guzzini acquired the

Guyton, that transaction does not confer jurisdiction over Guzzini under § 302. First, as there was

no contractual relationship between V&A and Guzzini, V&A does not have a claim against

Guzzini for breach, and has only brought a conversion claim. Thus, the court must apply a tort-

based jurisdictional analysis, under § 302(a)(3).

       B. V&A Cannot Establish Jurisdiction Under § 302(a)(3)
       A New York court may exercise personal jurisdiction over a non-domiciliary who

“commits a tortious act without the state causing injury to person or property within the state . . .

if he (i) regularly does or solicits business, or engages in any other persistent course of conduct,

or derives substantial revenue from goods used or consumed or services rendered, in the state, or

(ii) expects or should reasonably expect the act to have consequences in the state and derives

substantial revenue from interstate or commercial commerce.” CPLR § 302(a)(3). The complaint

must adequately assert a tort cause of action arising from the allegedly tortious acts, and allege

facts that would establish all the requirements under this subsection. Jonas, 116 F.Supp.3d at

332. In determining if jurisdiction exists under subsection (a)(3), “courts apply a situs of the

injury test, which asks them to locate the original event which caused the injury. [T]he situs of

such a nonphysical commercial injury is . . . where the critical events associated with the

                                                    5
         Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 10 of 15




dispute” occurred, not where the resulting monetary loss occurred. Phoenix Ancient Art v. J. Paul

Getty Trust, 2018 U.S. Dist. LEXIS 53270 (S.D.N.Y. Mar. 29, 2018, No. 17 Civ. 241).

        V&A was required to show that its sole cause of action, for conversion, “arises from” …

“a tortious act without the state [that caused] injury to [V&A] within the state….” Yet V&A has

not alleged or submitted proof that the supposed conversion occurred in New York; that Guzzini

was even aware of V&A’s place of business when it allegedly converted the Guyton; or that any

act by Guzzini was directed to V&A in New York. “Injury to a forum resident is not . . .

sufficient” to establish specific jurisdiction. Walden v. Fiore, 571 U.S. 277, 134 S.Ct. 1115, 1125

(2014) (quotations omitted). Rather, the injuries triggering litigation must arise out of activities

that are significantly and “purposefully directed” by the defendant to residents of the forum.

Overstock.com, Inc. v. New York State Dept. of Tax. & Fin., 20 N.Y.3d 586, 596, 965 N.Y.S.2d

61 (2013); Walden v. Fiore, supra. Further, several cases cited by V&A actually demonstrate

that this Court cannot, consistent with due process, exercise jurisdiction over Guzzini. V&A fails

the test, and this case must therefore be dismissed.

        C. V&A Cannot Establish Guzzini’s Consent to Jurisdiction in New
           York based on the Stingel Action
        V&A seeks to persuade this Court, as it sought to persuade the New York State court, to

exercise jurisdiction over Guzzini based on Guzzini’s filing of the in rem Stingel action. But that

is not a proper basis for a finding of personal jurisdiction. See Soma Medical Int’l v. Standard

Chartered Bank, 196 F.3d 1292, 1296 (10th Cir. 1999) (defendant’s filing of five prior actions to

recover monies or foreclose on trust deeds did not subject it to jurisdiction in a separate

litigation); United States v. Swiss American Bank, 274 F.3d 610, 619-21 (1st Cir. 2001)

(participation in unrelated litigation is insufficient to create general jurisdiction).

        V&A cites Abbacor, Inc. v. Miller, 2001 U.S. Dist. LEXIS 13385 (S.D.N.Y. 2001), in


                                                    6
         Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 11 of 15




which the court denied defendant Medici Technologies’ motion to dismiss for lack of personal

jurisdiction, when Abbacor sued Medici in district court after arbitration proceedings between

them were suspended. While an agreement to arbitrate in New York does not in itself constitute

consent to personal jurisdiction in New York, the court looked to the myriad facts that did

constitute consent to jurisdiction and make the exercise of personal jurisdiction over Medici

appropriate, including Medici’s agreement to arbitrate in New York; its initiation and

participation in the arbitration for nearly two years; its failure to pay the arbitrator’s fees

(resulting in suspension of the arbitration); its alleged fraudulent alteration of the agreement;

initial contract discussions were conducted in New York; Medici’s corporate alter-ego was

located in New York, and was the successor in interest of the New York-based entity; and

Abbacor’s claims for fraud and breach of contract arose from the same contract negotiated at

least initially in New York and was the subject of the arbitration.

        V&A cites Neuralstem, Inc. v. StemCells, Inc., 573 F.Supp.2d 888 (D. Md. 2008), for the

proposition that filing a lawsuit in a particular state suffices to establish jurisdiction over that

plaintiff in a subsequent action. But V&A omits that the rule applies where the parties to the two

actions are the same. See, e.g., 573 F.Supp.2d at 897 (“[A] defendant who elected to avail itself

of the benefit of a state court’s jurisdiction by filing a prior suit against the same party waives its

personal jurisdiction defense in all actions related to the claim and arising out of the same

nucleus of operative facts for which it originally invoked the court’s jurisdiction….”) (emphasis

added). The court found jurisdiction there based on StemCells’ having filed a prior action in

Maryland, involving the same parties and related to the same transaction or occurrence.

        V&A’s citation to Spaceco Business Solutions v. Mass Engineered Design, Inc., 942

F.Supp.2d 1148 (D. Co. 2013), aff’d at 553 F. App’x 1008 (Fed. Cir. 2014), for the proposition



                                                   7
        Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 12 of 15




that Guzzini waived its way into jurisdiction in New York likewise misses the mark. In that case,

Spaceco had sued Mass Engineered in Colorado, after Mass Engineered dismissed an action it

had brought against Spaceco in Texas and litigated for several years. The Colorado district court

held the claims between these parties should be litigated in Texas, where Mass Engineered had

subjected itself to suit by bringing the original action against Spaceco. That the suit had financial

consequences to Spaceco in Colorado was insufficient to establish “that being haled into court in

Colorado would not offend traditional notions of fair play and substantial justice.” Id. at 1155.

       None of the facts that supported personal jurisdiction in Abbacor and Neuralstem are

present here. There were no negotiations between V&A and Guzzini in New York; Guzzini has

no business or corporate alter-egos in New York; there is no contract, much less a New York

choice-of-law provision, between V&A and Guzzini; and Guzzini has not brought a prior action

against V&A in New York (or elsewhere) relating to the Guyton, or any other matter. Guzzini’s

contract is with Inigo Philbrick Ltd. (Grossman Decl. Ex. 3), has an English choice-of-law

clause (id., ¶8.7), an exclusive English choice-of-forum clause as to any contract-based claims

and extra-contractual claims (id.,¶8.8), and provides that no third person has rights under the

contract (id.,¶8.6). There was no reason to name V&A as a party to Guzzini’s in rem Stingel

action filed in state court, and V&A’s application to intervene there, to assert an in personam

claim regarding a different painting, was unsuccessful. But V&A’s claim against Guzzini is no

more proper in this Court than in the state court, and must be dismissed.

Point II:          V&A Fails to State a Cause of Action for Conversion
       V&A argues it is entitled to compensatory damages from Guzzini because it purchased a

50% interest in the Guyton from Modern Collections. But conversion is concerned with

possession, not title; and an “interest” is not equivalent to a right of possession.



                                                   8
        Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 13 of 15




       A conversion takes place when someone, intentionally and without authority,
       assumes or exercises control over personal property belonging to someone else,
       interfering with that person's right of possession. Two key elements of conversion
       are (1) plaintiff's possessory right or interest in the property and (2) defendant's
       dominion over the property or interference with it, in derogation of plaintiff's
       rights.
Colavito v. New York Organ Donor Network, 8 N.Y.3d 43, 49-50, 860 N.E.2d 713 (2006)

(emphasis added; citations omitted). Whether a right or an interest is claimed, it must be

“possessory” to support a claim for interference. See, e.g., Siegel v. Siegel, 98 A.D. 3d 426, 427,

949 N.Y.S.2d 662 (1st Dep’t 2012); Jackie's Enters. v. Belleville, 165 A.D.3d 1567, 1572-1573,

87 N.Y.S.3d 124 (3d Dep’t 2018) (affirming dismissal of conversion action as to websites;

“[a]ssuming that . . . trespass or conversion even applies to intangible items such as websites . . .

plaintiff had no possessory interest in the online accounts”); Heinaman v. George W. Haxton &

Son, 242 A.D. 62, 673-64, 272 N.Y.S. 598 (4th Dep’t 1934) (lender cannot claim conversion

based on a security “interest” in goods, unless it had actual possession of the goods).

       V&A alleges it acquired a partial ownership interest in the Guyton in 2013, and “brings

this action to assert conversion claims against Guzzini for interfering with [V&A’s] ownership

interest in that work,” claiming “a 50% interest” and “at least a 50% interest.” Lindstrom Decl.

Ex. A, Complaint ¶¶2, 7, 15, 29. But apart from V&A’s conclusory allegations that it “has a

possessory right to” the Guyton and that its “rights in and to the Guyton are superior to any

purported rights asserted by Guzzini” (id., ¶¶29, 30), there are no supportive facts alleged.

       V&A does not and cannot point to any document giving it a right to possession, full title,

or even a right of first refusal as to any sale of the Guyton. In fact, according to the hearsay email

between Inigo Philbrick and Andre Sakhai that V&A offers to support its theory, the deal

between V&A and Modern Collections was that “upon sale [V&A] will return 850k and

[Modern Collections] will return 700k, and then [V&A and Modern Collections] split the profit.”


                                                  9
        Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 14 of 15




Grossman Decl. Ex. 2. V&A thus never contemplated nor received a right to take possession of

the Guyton; rather, all that was agreed was that V&A would be entitled to a share of the profits

upon re-sale of the work. While Philbrick or Modern Collections may have converted V&A’s

share of the Guyton sale proceeds and V&A may have a viable cause of action against them,

neither Guzzini nor the Guyton’s current owner can be liable to V&A for conversion, as V&A

had, and has, no possessory interest with which they interfered.

       V&A’s cited authorities do not solve this problem. For example, in Angiolillo v.

Christie’s, 64 Misc. 3d 500 (Sup. Ct. N.Y. Co. 2019), a wife was granted a “uxorial usufruct” in

a diamond allowing her to possess and wear it during her lifetime following her husband’s death

but giving no ownership rights surviving her death; the case does not involve a partial interest in

a chattel and is inapposite. V&A’s reliance on Guiffrida v. Storico, 60 A.D.3d 1286, 1287, 876

N.Y.S.2d 793 (4th Dep’t 2009), for the proposition that plaintiff’s ownership status as to

personal property is “irrelevant to the award of damages for conversion because plaintiff had an

immediate superior right of possession to the property” (Opp. p. 8), is particularly disingenuous,

where V&A omits that the Guiffrida plaintiffs (unlike V&A) were in actual physical possession

of the chattels at issue before the alleged conversion, and were secured creditors. V&A never had

possession of the Guyton and is not a secured creditor. As to O’Brien v. Ginter, 296 A.D.2d 387,

744 N.Y.S.2d 511 (2002), while it may be well-settled that a “[i]n a tenancy-in-common, each

cotenant has an equal right to possess and enjoy all or any portion of the property as if the sole

owner,” any claim that V&A may wish to bring as a tenant in common is properly asserted

against Modern Collections or Philbrick, not Guzzini, with which it has no such relationship.




                                                 10
       Case 1:20-cv-01797-KPF Document 32 Filed 09/18/20 Page 15 of 15




                                       Conclusion
      For all the foregoing reasons, V&A’s complaint must be dismissed.

Dated: New York, New York
       September 18, 2020
                                                        MAZZOLA LINDSTROM LLP
                                                        /s/ Wendy J. Lindstrom
                                                        Wendy J. Lindstrom
                                                        Attorneys for Defendant
                                                        1350 Avenue of the Americas, 2nd Floor
                                                        New York, New York 10019
                                                        D: 646.813.4345
                                                        M: 516.680.2889
                                                        wendy@mazzolalindstrom.com

Of Counsel:
Richard E. Lerner
Nina T. Edelman
Laura D. Castner




                                            11
